DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
The Examiner further acknowledges the following:
Claims 15, 17-28, 30, and 34-36 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Maintained Rejections
Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 18 recites that the composition is applied to a fine line or wrinkle of the inflamed skin. However, the instant specification does not appear to disclose a method of treating a fine line or wrinkle of the inflamed skin or inflamed skin that has oxidative damage in particular. The instant specification at page 3 and 14 discloses treating wrinkles or inflamed skin or oxidative damaged skin in the alternatives, however the instant speciation does not teach inflamed skin of a wrinkle or fine line or oxidative damaged skin with the Prunus salicina extract.  With regards to applying to oxidative damaged inflamed skin, it is noted that the instant specification does not apply to skin that is both oxidative damaged and inflamed. Rather, the specification refers to these skin conditions in the alternative. 

New Rejections
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-28, 30, and 34-36 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 15 recites that the Prunus salicina extract is a water soluble part of an alcoholic extract. Paragraph [0022] of the instant specification recites that the Prunus salicina extract can be an aqueous or non-aqueous. The extract can be extracted using alcohol or water. The specification does not appear to disclose a “water soluble part of an ethanolic extract”. Water soluble ”part” of ethanolic extract does not appear in the specification. It is believed that Applicants meant to recite wherein the Prunus salicina extract is an aqueous extract that is extracted using alcohol.  
Claim 35 recites the method of claim 15, wherein the composition contains less than 0.000001 wt%, or no sphingolipids. Here, the instant specification can contain sphingolipids (thus, provides support for no sphingolipids) due to the recitation of “sphingolipids” at paragraph [00166]. However, the instant specification does not appear to provide descriptive support for a recitation of less than 0.000001wt%, sphingolipids and the claim to less than 0.000001% is considered new matter. 

Claim Rejections - 35 USC § 112-Indefinite

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,17-28, 30, and 34-36 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 recites that the Prunus Salicina extract is a water soluble part of an alcoholic extract. Here, it is unclear if the extract is meant to be extracted with alcohol and water (i.e. using an aqueous alcoholic extraction) in which case the extract itself does not have to be aqueous, or if the extract is an aqueous extract that is extracted using alcohol. Based upon paragraph [0022] of the instant specification, it is believed that Applicants meant to recite wherein the Prunus salicina extract is an aqueous extract that is extracted using alcohol, and therefore the extract is aqueous. Claims 34 and 36 are also indefinite for the same reasons, and regarding the recitation of a water soluble part of an alcoholic extract, is unclear if the water extract of an ethanolic extract is meant to be a water-ethanolic extraction liquid, or if the Prunus salicina plant extract is aqueous.  
Response to Remarks
Applicants argue that the Prunus Salicina extract has several biological activities which can be beneficial to the skin and Table 1 demonstrates these “EFFECTS”. Examiner respectfully submits that it is not disputed that the extract may have these “EFFECTS” noted from Table 1. However, the specification does not describe a method of topically applying to inflamed skin that also has a wrinkle or fine line and inflamed skin that also has oxidative damage. Though these extracts can treat various conditions, nowhere does the specification teach a method of applying to inflamed skin topically to treat a wrinkle or fine line or oxidative damage that happens to be also inflamed. Paragraph [0025] is to the method of treating inflamed skin and nowhere does 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619